Appellant sued to annul her marriage to one Joe Martin. A decree pro confesso was entered against Martin and the cause referred to a master who took testimony and recommended the granting of the relief prayed for. The chancellor held that the evidence did not show appellant was not "in her right mind when she married the defendant" and denied the relief.
From our study of the record it is shown without contradiction that appellant never consented to the marriage and was not aware of it until several hours after the ceremony had been performed; that she never ratified or in any way *Page 836 
consummated the marriage, but, on the contrary, promptly disavowed it. It further appears that Martin probably drugged her in order to have her enter into the marriage ceremony; that when she regained her normal faculties Martin had robbed her of a substantial amount of money. At that time Martin posed as a man in the armed forces of our country but in fact he was AWOL and subsequently was sentenced to a military prison. It was established that Martin's reputation was bad and that appellant's was good.
All the testimony preponderated in favor of appellant, hence the decree should have been in her favor.
The decree is reversed with directions to grant the decree as prayed.
Reversed.
CHAPMAN, C. J., concurs specially.
TERRELL and BUFORD, JJ., concur.